 Case 1:19-cv-00939-JTN-RSK ECF No. 5, PageID.13 Filed 12/12/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


NICOLE THOMPSON

               Plaintiff                                    Case No. 1:19-cv-939

V.
                                                            Hon. Janet T. Neff

SCOTT A. RENNER and
VELO ASSOCIATES P.L.C.

               Defendants


                            MOTION FOR ALTERNATIVE SERVICE

       Plaintiff moves for an order permitting service of process to be made on the defendants

by alternative means pursuant to Fed.R.Civ.P. 4(e)(1) and M.C.R. 2.105(I).

       In support of this motion, plaintiff states that personal service cannot reasonably be made

because defendants are purposefully avoiding service and further attempts to personally serve the

defendants would be futile.

       Plaintiff suggests that mailing the summons and complaint to defendants’ business

address and/or tacking copies of the summons and complaint to the door of the business address

or defendant Renner’s home is reasonably calculated to give the defendants actual notice.


Dated December 12, 2019                             /s/ Michael O. Nelson
                                                    Michael O. Nelson P23546
                                                    Attorney for plaintiff
                                                    1104 Fuller NE
                                                    Grand Rapids, MI 49503
                                                    (616) 559-2665
                                                    Michconsumerlaw@gmail.com
